NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




          United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604



                                Submitted November 30, 2012
                                 Decided December 11, 2012

                                            Before

                                FRANK H. EASTERBROOK, Chief Judge

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge



No. 12-1732

UNITED STATES OF AMERICA,                            Appeal from the United States
    Plaintiff-Appellee,                              District Court for the Northern
                                                     District of Indiana, South Bend
     v.                                              Division.

JEROME WILLIAMS, JR.,                                No. 08 CR 72
    Defendant-Appellant.
                                                     Robert L. Miller, Jr., Judge.

                                          ORDER

     This criminal appeal (for earlier proceedings in this same case see 584 F.3d 714 (7th Cir.
2009)) presents a single issue: whether the district court erred, in sentencing the defendant,
by adopting the figure in the presentence investigation report for the amount of crack
cocaine that he had distributed: 1.678 kilograms. The defendant did not object to anything
in the report, so our review is for plain error. There was no plain error—probably no error
at all. There was considerable leeway for harmless error, moreover, because the sentencing
range in which the amount distributed by the defendant placed him began at 840 grams,
half the amount the PSR credited him with.
No. 12-1732                                                                             Page 2



      Typical of the errors alleged is that the PSR states that a Dorothy Stewart admitted to
buying 280 grams of crack from the defendant but never testified. The government planned
to call her as a witness at the trial but when the time came it couldn’t find her, so she didn’t
testify. Nevertheless the PSR relied on her admission in calculating the total amount of
crack that the defendant distributed. But of course. A PSR is not a document admissible at a
trial to prove facts; it is a document used to assist the judge in deciding on a sentence. A
sentencing hearing is not a trial governed by the rules of evidence, and so there is no
objection to a judge’s relying on information in the PSR even when the information is not
based on evidence. The defendant provides no reason to think that Stewart’s admission was
false; and no motive is suggested for why she would exaggerate the amount of her crack
purchases. The defendant’s counsel thinks it a powerful argument to note the judge’s
reliance on “non-existent testimony” in sentencing the defendant, but a sentence need not
be based on “testimony” at all.

        The defendant also and with equal futility complains that the judge relied on
uncorroborated testimony of admitted drug users. There is no rule that in a sentencing
hearing the judge may rely on statements by admitted drug users that have been
corroborated.

      He also complains about Tammy Lockhart’s estimate that she bought crack directly or
indirectly from the defendant 20 to 30 times a day, for a total of at least 500 grams. But his
principal complaint is that the PSR reported that she bought a larger quantity. That is
irrelevant, because even if she bought only 500 grams, when that amount is added to the
defendant’s sales to other drug users the total amount he sold exceeds the 840-gram
threshold.

    Enough said. There is no basis for disturbing the judgment.



                                                                                     A FFIRMED.